Exhibit 10.3


FORM OF PERFORMANCE CONTINGENT RESTRICTED STOCK UNITS – SALES – AWARD NOTICE


NAME
ADDRESS
ADDRESS


Pursuant to the terms and conditions of the Haverty Furniture Companies, Inc.
2014 Long-Term Incentive Plan (the “Plan”), you have been granted Performance
Restricted Stock Units (PRSUs) based on sales.  The general terms of this grant
of PRSUs are outlined below.


Grant Date:
January 23, 2020
Performance Period:
January 1 – December 31, 2020
Target Number of PRSUs:
«number_awarded»
Performance Measure:
Comparable Store Sales % Increase
Vesting Date:
February 28, 2023



The actual number of PRSUs that can become vested is based on achieving the
level of Comparable Store Sales % Increase over 2019 (“Comp Increase”) during
the Performance Period as noted below:


 
 
Performance Level*
 
Comparable Store
Sales % Increase
Over 2019
 
% Target
Shares
Earned
 
Outstanding
 
XX%
   
120
%

 
XX%
   
115
%

 
XX%
   
110
%

 
XX%
   
105
%
Target
 
XX%
   
100
%

 
XX%
   
85
%

 
XX%
   
70
%

 
XX%
   
55
%
Threshold
 
XX%
   
40
%
Below Threshold
 
< XX%
   
0
%



Each PRSU is equivalent to one share of common stock upon vesting.


Until vested, the units represented by this award are not entitled to receive
cash dividends and do not have the right to vote. This award will vest
immediately upon a change in control, death or disability as defined in Section
2 of the Plan.  If you leave Havertys, other than in the case of death,
disability or retirement, unvested awards are forfeited.  Except as the
Nominating, Compensation and Governance Committee may at any time otherwise
provide in their sole discretion or as required to comply with applicable law,
units not vested at retirement will vest on the Vesting Date as outlined in the
grant agreement.  Retirement shall mean voluntary retirement from Havertys, on
or after age 65, upon written notice from you to the Company that you are
permanently retiring from the Company and the retail furniture industry. Please
consult the 2014 Long-Term Incentive Plan Prospectus for a complete
understanding of Havertys’ equity award program.


This is a summary of the award.  The grant agreement and Plan Prospectus are the
authoritative source for all questions on awards made under the Plan.